UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7941


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAYLAR TASSMALL BYERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00137-FDW-6)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jaylar Tassmall Byers, Appellant Pro Se. Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jaylar   Tassmall    Byers      appeals    the     district    court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find   no    reversible   error.         Accordingly,      we    affirm     on   the

reasoning of the district court.               United States v. Byers, No.

3:00-cr-00137-FDW-6 (W.D.N.C. Sept. 5, 2008).                   We dispense with

oral   argument   because      the     facts   and     legal    contentions      are

adequately    presented   in     the    materials      before     the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2